Case 1:17-cv-01240-LDH-ST Document 80 Filed 07/29/21 Page 1 of 2 PageID #: 1463




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


 BRADLEY EISNER,

                                          Plaintiff,          ORDER ADOPTING REPORT
                          v.                                   AND RECOMMENDATION

  ENHANCED RECOVERY COMPANY, LLC,                                  17-CV-1240 (LDH)(ST)

                                         Defendant.


 LASHANN DEARCY HALL, United States District Judge:

         On June 30, 2021, United States Magistrate Judge Steven Tiscione issued a Report and

 Recommendation recommending that the Court grant Defendant’s unopposed motion to liquidate

 the sanctions awards previously granted in this case. The parties were given until July 14, 2021

 to file objections to the Report and Recommendation. No objections were filed. Where no

 objections to a Report and Recommendation have been filed, “the district court need only satisfy

 itself that there is no clear error on the face of the record.” Estate of Ellington ex rel. Ellington v.

 Harbrew Imports Ltd., 812 F. Supp. 2d 186, 189 (E.D.N.Y. 2011) (quoting Urena v. New York,

 160 F. Supp. 2d 606, 609–10 (S.D.N.Y. 2001)). The Court has reviewed the record and the

 Report and Recommendation for clear error and hereby adopts Magistrate Judge Tiscione’s

 Report and Recommendation as the opinion of the Court, with one modification: Richard Rivera

 spent a total of 21.4 hours, not 21.5 hours on the relevant portion of this case, therefore his fee is

 $5,564, not $5,590, and the total amount of fees to be awarded is $23,242, not $23,268.

 Accordingly, Defendant’s unopposed motion to liquidate the sanction awards is GRANTED.

 Defendant is awarded the reduced amounts of $23,242 in fees and $6,633.31 in costs.
Case 1:17-cv-01240-LDH-ST Document 80 Filed 07/29/21 Page 2 of 2 PageID #: 1464




 Dated: July 20, 2021                           SO ORDERED:
        Brooklyn, New York

                                                /s/ LDH
                                                LASHANN DEARCY HALL
                                                United States District Judge
